Case: 20-60737      Document: 00516203742        Page: 1     Date Filed: 02/15/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       February 15, 2022
                                  No. 20-60737                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   Kenedy Martins-Gadiole,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A200 030 630


   Before Barksdale, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Kenedy Martins-Gadiole, a native and citizen of Brazil, petitions for
   review of the Board of Immigration Appeals’ (BIA) affirming, without
   opinion, the denial of his motion to reopen and rescind his in-absentia
   removal order.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60737      Document: 00516203742          Page: 2    Date Filed: 02/15/2022




                                    No. 20-60737


          In 2005, Martins was served in person with a notice to appear before
   the Immigration Judge (IJ). Because he failed to appear, the IJ ordered him
   removed in absentia. In 2019, Martins filed a motion to reopen and rescind
   his in-absentia removal proceedings: on the basis he lacked proper notice of
   the hearing, under 8 U.S.C. § 1229a(b)(5)(C)(i)–(ii) (rescission of order for
   failure to appear); and to apply for cancellation of removal, under 8 U.S.C.
   § 1229a(c)(7) (motions to reopen removal proceedings). The IJ denied
   Martins’ motion and declined to reopen sua sponte.
          Martins asserts the IJ erred in failing to: evaluate all the evidence on
   whether he received notice to appear; give an adequate explanation for
   denying his motion to reopen to apply for cancellation of removal; and give
   an adequate explanation for declining to reopen sua sponte.
          Where, as here, the BIA affirms the IJ’s decision without opinion, we
   review the IJ’s decision as the final agency decision. See Hadwani v. Gonzales,
   445 F.3d 798, 800 (5th Cir. 2006) (per curiam). Legal conclusions are
   reviewed de novo; factual findings, for substantial evidence. E.g., Orellana-
   Monson v. Holder, 685 F.3d 511, 517–18 (5th Cir. 2012).             Under the
   substantial-evidence standard, “petitioner has the burden of showing that the
   evidence is so compelling that no reasonable factfinder could reach a contrary
   conclusion”. Id. at 518 (citation omitted).
          Relying on Hernandez v. Lynch, 825 F.3d 266, 269–70 (5th Cir. 2016),
   Martins claims the IJ erred in finding his affidavit not credible because all
   relevant evidence submitted to overcome the presumption of notice was not
   considered. Hernandez, however, concerned presumption of notice via mail.
   Id. at 267. Martins does not contend, as the petitioner in Hernandez did, that
   he did not receive the notice to appear, but that it was insufficient because it
   was in English. Furthermore, “sections 1229(a)(1) and (b)(1) do not require
   notice in the alien’s native language”. Cho-Ajanel v. Lynch, 622 F. App’x




                                          2
Case: 20-60737        Document: 00516203742         Page: 3     Date Filed: 02/15/2022




                                     No. 20-60737


   434, 434 (5th Cir. 2015) (per curiam) (citation omitted); see also Cruz-Diaz v.
   Holder, 388 F. App’x 429, 430 (5th Cir. 2010) (per curiam) (“The statute
   does not explicitly require that the [notice to appear] be in any language other
   than English”.).
          Martins’ other challenges (the IJ’s denial of his motion to reopen to
   apply for cancellation of removal, and not exercising sua sponte authority to
   reopen) were both unexhausted before the BIA. See Omari v. Holder, 562
   F.3d 314, 318 (5th Cir. 2009) (explaining “[p]etitioners fail to exhaust their
   administrative remedies as to an issue if they do not first raise the issue before
   the BIA”). Our court, therefore, lacks jurisdiction to consider them. E.g.,
   Avelar-Oliva v. Barr, 954 F.3d 757, 766 (5th Cir. 2020) (explaining
   petitioner’s “failure to exhaust an issue before the BIA is a jurisdictional bar
   to this court’s consideration of the issue”).
          DISMISSED IN PART; DENIED IN PART.




                                           3